Title: Nicholas P. Trist to James Madison, 18 January 1828
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                
                            
                        

                        You will perceive in the accompanying paper, one of your ideas thrown into print. The origin of this piece
                            was as follows. Being in Charlottesville on business, I was asked by Mr. Wood of that plase to dinner; & found
                            there, among others, Mr Bonnycastle & Mr Davis the Editor. Among other things, the advocate’s attack on Mr Rush
                            was brought upon the carpet; and Mr B., qui se mêle d’économie politique, pronounced that it was richly deserved. This
                            induced me, on my return, to look over the article, which I had not before done: the result was a conviction that Mr R.
                            was right, and Messrs B & D wrong; and I thought it would not be altogether unuseful to point out to the Editors
                            that Mr R. was not such a very fool, as they set him down for.
                        To my surprise, Mr Lomax tells me that Judge Green has taken precisely the same
                            view of the subject; & called Mr R. a downright imbecile for this position. Really the Virginia politicians seem
                            to consider the farmers & planters of this state as constituting the Agricultural class in the U. S.
                        I have sent to the advocate a long & perhaps tedious article, but on a subject of the highest
                            importance in my eyes; and particularly so from the misconception which prevails, of its true nature. One or two terms
                            ago, the question arose in Judge Stewart’s Court whether Counsel could argue against the instruction of the Judge? The
                            affirmative was very confidently & positively maintained by P. P. B. & Mr Gordon. Judge S. held otherwise.
                            Messrs B. & G. did not give up, and adjourned the question to the Genl. Court. G declaring at the time that if the
                            Genl. Ct. decided against them, he wd. become another Fox on the occasion; & B. that he
                            wd. turn Erskine. The Genl. Ct. have supported Judge S. But the matter has created such a
                            hubbub among Editors & lawyers, that I understand the Genl. Ct have determined to reconsider it, and it has also
                            been brought before the Legislature, and put into the hands of a commee with G. at their head. When a community depends
                            for its laws on men who have not a single precise idea concerning their nature, it is in a fair way to be legislated into
                            contradiction & anarchy.
                        Please return the paper. Mrs M. will be able at the same time to enclose what she promised.
                        
                            
                                
                            
                        
                    